Almand, Chief Justice.
In a habeas corpus proceeding, a final judgment was entered taxing the costs against the defendant in the sum of $456.18.
The defendant thereupon moved the court in writing to strike from the costs judgment the sum of $296.20, in that this represented the amount the plaintiff had paid to the court reporter for taking down and transcribing the evidence, which services had been rendered at the sole request of the plaintiff and without any agreement by defendant to pay said costs.
After a hearing, the court granted the motion and reduced the costs to $159.98.
The appeal is from this order and error is enumerated thereon. Held:
In light of the facts stated above it was not error to strike from costs judgment the sum of $296.20.

Judgment affirmed.


All the Justices concur.